Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 1 of 15                     PageID 527



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION
 ______________________________________________________________________________

 JANE DOE,

        Plaintiff,

 v.                                                          Case No. 2:18-cv-2032-MSN-cgc

 THE UNIVERSITY OF MEMPHIS,

        Defendant.
 ______________________________________________________________________________

        ORDER DENYING DEFENDANT’S MOTION TO DISMISS OR, IN THE
              ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
 ______________________________________________________________________________
        Before the Court is Defendant University of Memphis’ (“Defendant” or “University”)

 Motion to Dismiss or, in the Alternative, Motion for Summary Judgment pursuant to Federal Rules

 of Civil Procedure 12(b)(6) and 56 filed March 19, 2019. (ECF No. 46.) Defendant submitted a

 statement of material facts, an affidavit, and other documents in support of its motion. The Court

 finds consideration of these documents unnecessary at this juncture and does not consider them in

 making its decision. Accordingly, the Court evaluates Defendant’s motion as a motion to dismiss

 under Rule 12(b)(6). For the reasons set forth below, Defendant’s motion is DENIED.

                                        BACKGROUND

        This is an action against the University of Memphis for violation of Title IX of the

 Education Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”). Plaintiff, a student at the

 University, alleges she was raped twice off campus by two different fellow University students

 over the course of three weeks. She timely reported both alleged assaults to the University. She

 alleges that she was subject to harassment and retaliation on campus in the weeks and months
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 2 of 15                     PageID 528



 subsequent to the alleged off-campus assaults. Defendant asserts it does not have any liability

 under Title IX because the alleged assaults occurred off campus.

 A.     Procedural

        On January 11, 2018, Plaintiff filed her initial complaint against Defendant alleging

 violations of Title IX and state law claims. (ECF No. 1.) On March 5, 2018, Defendant filed its

 first motion to dismiss. (ECF No. 14.) Thereafter, on March 21, 2018, Plaintiff filed an amended

 complaint, which maintained her Title IX claims while removing her state law claims. (ECF No.

 17.) As a result of the filing of the amended complaint, the Court denied Defendant’s first motion

 to dismiss as moot. (ECF No. 48.) On April 9, 2018, Defendant filed its second motion to dismiss.

 (ECF No. 19.) On February 6, 2019, Defendant filed a motion for summary judgment. (ECF No.

 31.) On March 15, 2019, Plaintiff moved to amend her complaint for a second time, which this

 Court granted on March 18, 2019. (ECF Nos. 43 & 44.) On March 19, 2019, Plaintiff filed her

 Second Amended Complaint. (ECF No. 45.) As a result of the Second Amended Complaint, the

 Court denied as moot Defendant’s second motion to dismiss and its motion for summary judgment.

 (ECF No. 48.) Thereafter, Defendant filed its Motion to Dismiss or, in the Alternative, Motion for

 Summary Judgment. (ECF No. 46.) The Court heard oral arguments on Defendant’s motion on

 July 2, 2019. (ECF No. 66.)

 B.     Factual

        According to the Second Amended Complaint, in the spring of 2017, Plaintiff was a junior

 at the University. (ECF No. 45 at PageID 357.) At the beginning of the spring 2017 semester,

 Plaintiff had a 3.8 GPA, routinely made the Dean’s List, and was involved in numerous community

 activities. (Id.) Plaintiff also worked for Defendant’s annual giving department. (Id. at PageID

 358.) Following the events alleged below, Plaintiff’s grades dropped; she was diagnosed with



                                                 2
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 3 of 15                        PageID 529



 posttraumatic stress disorder and rape trauma syndrome; and she withdrew from extracurricular

 activities. (Id. at PageID 369, 374–79.)

        On April 1, 2017, Plaintiff attended a party at the Sigma Chi fraternity house on

 Defendant’s campus. (Id. at PageID 358.) At the party, Plaintiff consumed alcohol and “small

 quantities” of drugs. (Id.) Plaintiff left the party believing she was “mildly intoxicated,” but

 shortly thereafter she began to experience “extreme confusion” and “inability to focus,” which

 caused her to believe that she could not get herself home. (Id.) Plaintiff contacted a fellow student,

 Nicholas Wayman (“Mr. Wayman”). (Id. at PageID 360.) Plaintiff told Mr. Wayman that she

 believed she had been drugged, and she asked if he would drive her home. (Id.) Mr. Wayman

 picked Plaintiff up, but instead of taking her home, he drove Plaintiff to his family’s house in

 Arlington, Tennessee. (Id.)

        Once at Mr. Wayman’s family’s house, Plaintiff fell asleep in Mr. Wayman’s bedroom.

 (Id.) Mr. Wayman began touching Plaintiff in a sexual fashion, and Plaintiff responded by telling

 Mr. Wayman that she was too intoxicated and did not want to engage in sexual activity. (Id.)

 Plaintiff has a vague memory of Mr. Wayman calling her name but being unable to respond, and

 Plaintiff subsequently fell unconscious. (Id.) When Plaintiff awoke the next morning, she was

 naked from the waist down, and she believed she had been sexually assaulted based on the feeling

 in her genital area. (Id.) Plaintiff asked Mr. Wayman to drive her to her vehicle, and she promptly

 went to the emergency department at St. Francis hospital where a “rape kit” was performed. (Id.

 at PageID 360–61.)

        The following Monday, April 3, 2017, Plaintiff reported the alleged assault to Defendant’s

 Office of Institutional Equity (“OIE”). (Id. at PageID 361.) Plaintiff spoke to Darron Wibberding

 (“Mr. Wibberding”) at the University when making her initial report. (Id.) Plaintiff alleges that



                                                   3
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 4 of 15                      PageID 530



 Mr. Wibberding asked her what kind of panties she had been wearing the night the alleged assault

 occurred “along with other degrading questions that implied that Plaintiff was responsible for her

 own rape.” (Id.) Plaintiff also alleges Mr. Wibberding asked for photographs of her outfit and for

 other “irrelevant details.” (Id.) Mr. Wibberding ultimately referred Plaintiff to Defendant’s Title

 IX Coordinator, Michael Washington (“Mr. Washington”). (Id.)

        Plaintiff informed OIE that she had multiple classes with Mr. Wayman. (Id.) She alleges

 Mr. Washington’s response was to discourage her from pursing a claim for a violation of the

 school’s sexual misconduct policy and telling her that Mr. Wayman had a due process right to

 attend classes for which he had paid. (Id.) Defendant put a “no contact” directive in place, but

 Mr. Wayman was not removed from the classes he had with Plaintiff. (Id. at PageID 362–64.) Mr.

 Washington informed Plaintiff that she could withdraw from those classes or take online classes

 for the remaining weeks of the semester if she wished. (Id.) Defendant provided Plaintiff with a

 parking pass for an on-campus garage so she would not have to use the general parking lots. (Id.

 at PageID 362.) Defendant denied Plaintiff’s request that Mr. Wayman be given an interim

 suspension. (Id.)

        On April 21, 2017, approximately three-weeks after the alleged assault by Mr. Wayman,

 Plaintiff and a friend attended an off-campus charity party sponsored by Defendant’s Lambda Chi

 Alpha fraternity. (Id. at PageID 366.) At the party, Plaintiff met another student, T.J. Tate (“Mr.

 Tate”). (Id. at PageID 367.) During the party, Mr. Tate made comments to Plaintiff about Mr.

 Wayman’s alleged assault that were sympathetic to Plaintiff and supportive of her position. (Id.)

        Later, Plaintiff became agitated and uncomfortable and wanted to leave the party. (Id.)

 Plaintiff’s friend asked Mr. Tate to walk them to her apartment at The Gather on Southern (“The

 Gather”), where Plaintiff was staying with the friend. (Id.) As they were walking to The Gather,



                                                 4
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 5 of 15                        PageID 531



 Plaintiff’s friend stopped and decided to stay at her boyfriend’s house, which was on the way. (Id.)

 Mr. Tate continued to accompany Plaintiff the remaining way to The Gather. (Id.) Once at the

 friend’s apartment at The Gather, Mr. Tate asked Plaintiff if he could sleep on the sofa so that he

 did not have to drive home after drinking, to which Plaintiff agreed. (Id.) Plaintiff then went into

 the bedroom, shut the door, put on her sleeping clothes, and went to sleep while Mr. Tate remained

 on the sofa watching television. (Id.)

         Sometime later, Mr. Tate entered the bedroom, got onto the bed, and asked Plaintiff,

 “Wanna f__k.” (Id.) Mr. Tate then allegedly forcibly turned Plaintiff over, removed her shorts,

 held her down, and raped her. (Id. at PageID 368.) Immediately following the alleged assault,

 Plaintiff dressed herself and fled the apartment to her car where she locked herself inside and texted

 two friends. (Id.) Plaintiff’s friends then arrived at the apartment and contacted security at The

 Gather who in turn contacted the police. (Id.) Plaintiff reported the assault to Defendant’s campus

 police and then the Memphis Police Department and a “rape kit” was administered. (Id.) The

 campus police advised Defendant that Plaintiff had reported a sexual assault by a fellow student.

 (Id.)

         A few days after this second alleged assault, on April 25, 2017, Plaintiff was selected to

 participate in the “LeaderShape” program, which was “a valuable extracurricular opportunity.”

 (Id. at PageID 369.) However, Plaintiff removed herself from the program because Mr. Wayman

 was also selected. (Id.)

         On April 26, 2017, H. Phuong Nguyen (“Ms. Nguyen”) with Defendant’s OIE contacted

 Plaintiff, told her that OIE would need to open a new investigation, and she scheduled Plaintiff to

 meet to make her complaint against Mr. Tate on May 1, 2017. (Id.) After Plaintiff made her

 complaint, Mr. Tate did not respond within Defendant’s five-day notice period. (Id. at PageID



                                                   5
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 6 of 15                    PageID 532



 369–70.) A second notice was sent to Mr. Tate, and he was interviewed a little more than a week

 later. (Id.)

         On May 10, 2017, Plaintiff advised OIE that Mr. Wayman had engaged in campus events

 in violation of the interim measures related to him, and she provided OIE with supporting

 photographs and social media posts. (Id. at PageID 370.) Similarly, on May 17, 2017, Plaintiff

 observed Mr. Wayman on campus participating in activities in violation of the interim measures

 and reported the same to OIE. (Id.)

         On May 20, 2017, Plaintiff advised OIE that Mr. Wayman would be prosecuted for the

 alleged sexual assault. (Id. at PageID 371.) A decision about whether Mr. Tate would be

 prosecuted would not be made until the results of the rape kit were returned, which could take up

 to ten months. (Id. at PageID 371.) Plaintiff also advised OIE that her car had recently been

 vandalized, and that she believed it could have been done by fraternity brothers of Mr. Wayman.

 (Id. at PageID 372.) It is not clear whether this vandalism incident occurred on or off campus. 1

 (Id.)

         During this time period, there was back-and-forth communication between Plaintiff and

 OIE about whether Plaintiff wanted OIE to hold the investigations of Mr. Wayman and Mr. Tate

 in abeyance pending the outcome of the criminal investigations and prosecutions. (Id. at PageID

 371–72.) However, on June 1, 2017, Plaintiff advised OIE that she wanted the investigations to

 proceed. (Id. at PageID 373.) That same day, OIE told Plaintiff it had determined that Mr.

 Wayman had violated the interim measures it put in place. (Id.) As a result, even though Mr.




         1
         Plaintiff’s car was vandalized a second time in January 2018 when she was parked on
 campus. (ECF No. 45 at PageID 372.)
                                                6
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 7 of 15                         PageID 533



 Wayman was not enrolled in summer classes, he was suspended until August 27, 2017, the first

 day of classes for the fall 2017 term. (Id.)

        The next day, June 2, 2017, Plaintiff contacted Defendant, asking the school to “make

 certain” that Mr. Wayman and Mr. Tate couldn’t be near her on campus. (Id.) In response, Ms.

 Nguyen emailed Plaintiff that the only option available to regulate Mr. Wayman’s or Mr. Tate’s

 contact with her was through a no contact directive and asking if she would like OIE to issue one.

 (Id.) Ms. Nguyen further advised that “[a]s far as the class schedule, that would not be possible as

 it would violate FERPA law. As an alternative, we can always make arrangements with your

 professors should you prefer to limit your need to come on campus . . . . 2” (Id.)

        On August 3, 2017, Mr. Wayman was indicted on charges of rape and sexual battery. (Id.

 at PageID 375.) A warrant was issued for his arrest on August 7, 2017, and he was arrested that

 same day. (Id.)

        On August 9, 2017, Melanie Murry (“Ms. Murry”), General Counsel for Defendant,

 emailed Plaintiff to request a copy of Plaintiff’s fall schedule “to make sure that [Plaintiff was not]

 in any classes with” Mr. Wayman or Mr. Tate. (Id.) In her email, Ms. Murry also advised that

 “the Office of Institutional Equity is in transition as Michael Washington has recently left the

 office and a new director should be starting before the end of this month.” (Id.)

        Kenneth Anderson (“Mr. Anderson”) became Defendant’s new Title IX coordinator. (Id.

 at PageID 376.)    On August 25, 2017, Mr. Anderson emailed Plaintiff informing her that Mr.

 Wayman was registered for a class in the same building and at the same time as one of her classes,

 but that Defendant was “unable to move the classes under such late notice.” (Id.) Mr. Anderson



        2
           It is not clear from the Second Amended Complaint whether this was in response to a
 specific question or request by Plaintiff or her general request that Mr. Wayman and Mr. Tate not
 be allowed to be near her on campus.
                                                   7
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 8 of 15                       PageID 534



 advised Plaintiff that Mr. Wayman had been directed to enter and exit the building only through a

 specified door so that Plaintiff could use a different entrance and be able to avoid Mr. Wayman.

 (Id.)

         On September 1, 2017, Plaintiff contacted Mr. Anderson to request additional support

 services and interim measures. (Id. at PageID 377.) On September 5, 2017, Mr. Anderson

 responded “confirming” Plaintiff’s request. (Id.)

         During the week of October 2, 2017, a student reporter for the Daily Helmsman,

 Defendant’s school newspaper, contacted Plaintiff for comment on a story about her alleged

 assaults that he intended to publish. (Id.) Plaintiff believed the article would be limited in scope

 and would not contain enough information to identify her. (Id.) The article was published October

 10, 2017 with the headline “Student Raped Twice in 20 Days: Alleged Assailants Remain U of M

 Students.” (Id. at PageID 378.) Plaintiff alleges that she was mislead regarding the content of the

 article. (Id. at PageID 377–78.) The article used a pseudonym, but contained specific details about

 both alleged assaults and Defendant’s response. (Id.)

         On October 12, 2017, two days after publication of the article, a Twitter account was

 created entitled “Free Nick Wayman” using the handle “@hoesbelyin_.” (Id. at PageID 378.)

 Plaintiff alleges that the Twitter handle was used to harass her and to make “disparaging and hostile

 claims” about her. (Id.) The next day, a University student revealed Plaintiff’s actual identity to

 the University community. (Id.) Plaintiff contacted OIE about the student’s revelation and that

 “she was suffering ongoing harassment as a result.” (Id. at PageID 379.) Plaintiff alleges that

 during the fall 2017 semester fellow students continued “to post hostile comments on social media,

 to disparage her, and to call her a liar.” (Id.)




                                                    8
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 9 of 15                            PageID 535



         On October 18, 2017, Plaintiff met with OIE, at which time OIE advised Plaintiff there had

 been a “‘misunderstanding’ that resulted in the investigation of her cases being ‘held in

 abeyance.’” (Id. at PageID 380.) OIE conducted an interview with Plaintiff regarding the alleged

 assault by Mr. Tate that same day, but informed Plaintiff there was no basis on which they could

 issue an interim suspension for Mr. Tate. (Id. at PageID 380–81.) Following the filing of

 Plaintiff’s initial complaint herein on January 11, 2018, Defendant issued an interim suspension

 for Mr. Tate pending the outcome of its investigation. (Id. at PageID 381.)

         On March 15, 2018, Defendant issued its report on its investigation into the alleged assault

 by Mr. Wayman. (Id. at PageID 382.) On April 27, 2018, Mr. Wayman was suspended from the

 University. (Id.) On December 14, 2018, Defendant issued its report on its investigation of the

 alleged assault by Mr. Tate. (Id. at PageID 383.)

                                      STANDARD OF REVIEW

         In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the court

 will “construe the complaint in the light most favorable to the plaintiff, accept its allegations as

 true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d

 471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir. 2002). Using this

 framework, the court determines whether the complaint alleges “sufficient factual matter, accepted

 as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its

 face if “the plaintiff pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

 550 U.S. at 556). A complaint need not contain detailed factual allegations; however, a plaintiff's

 “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory



                                                     9
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 10 of 15                         PageID 536



 statements, do not suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). In other

 words, the “[f]actual allegations must be enough to raise a right to relief above [a] speculative

 level.” Ass'n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

 (quoting Twombly, 550 U.S. at 555). If a court decides in light of its judicial experience and

 common sense, that the claim is not plausible, the case may be dismissed at the pleading stage.

 Iqbal, 556 U.S. at 679. “[O]nly a complaint that states a plausible claim for relief survives a motion

 to dismiss.” Iqbal, 556 U.S. at 679; Twombly, 550 U.S. at 556.

                                            DISCUSSION

        Amidst many developments under Title IX is an increasing number of cases testing the

 limits of liability for sexual discrimination due to harassment in the form, or aftermath, of sexual

 violence. 3 This includes peer-on-peer sexual assault while enrolled in school. Sexual assault is a

 sort of cancer in any community. In its aftermath, the side effects remain to be addressed by the

 courts. Whether a survivor of sexual assault may recover from a college or university under Title

 IX often turns on specific facts which inevitably vary with each case. Differing facts are as

 numerous as the human condition is fickle and flawed, and it is not easy to categorize them to yield

 consistent application of the law. In any event, it is essential that the rights of the individuals and



        3
           Existing regulations under Title IX were promulgated in 1975 before the federal courts
 addressed sexual harassment as a form of sex discrimination. Since then, a number of guidance
 documents have been issued by the Department of Education; some, in the form of “Dear
 Colleague Letters,” have been withdrawn. The resulting uncertainty and a proliferation of cases
 and opinions creates additional complexity in an already nuanced area of law. The proposed
 promulgation of revised regulations currently underway by the Department of Education is
 evidence of the underlying challenge. While it is unclear what form the final regulations may
 ultimately take, the mandate that “an institution that receives federal funding must ensure that no
 student suffers deprivation of her or his access to educational opportunities on the basis of sex” is
 clear, even though it must all too often be tested in the context of sexual violence and its aftermath.
 Office for Civil Rights, United States Department of Education, Q&A on Campus Sexual
 Misconduct (September 2017).

                                                   10
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 11 of 15                        PageID 537



 institutions implicated or involved be adequately recognized and upheld. Respect for their

 reputation, dignity, and the rule of law requires nothing less.

        Here, Plaintiff proceeds under two theories of Title IX liability: (1) deliberate indifference,

 and (2) hostile environment. In its Motion to Dismiss or, in the Alternative, Motion for Summary

 Judgment, Defendant asserts it has no Title IX liability because the alleged assaults occurred off

 campus.

        Title IX mandates that “[n]o person in the United States shall, on the basis of sex, be

 excluded from participation in, be denied the benefits of, or be subjected to discrimination under

 any education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a).

 In Gebser v. Lago Vista Independent School District, the Supreme Court found that institutional

 liability under Title IX exists in instances of known sexual harassment of a student by faculty or

 employees of the federally funded institution when the school is “deliberately indifferent” to the

 harassment. 524 U.S. 274, 292 (1998). A year later, the Court extended the reasoning of Gebser

 to known student-on-student sexual harassment. See Davis v. Monroe Cty. Bd. of Educ., 526 U.S.

 629, 653–54 (1999). To establish a prima facie case of student-on-student sexual harassment, the

 plaintiff must demonstrate the following elements: (1) sexual harassment so severe, pervasive, and

 objectively offensive that it could be said to deprive the plaintiff of access to the educational

 opportunities or benefits provided by the school, (2) the funding recipient had actual knowledge

 of the sexual harassment, and (3) the funding recipient was deliberately indifferent to the

 harassment. Id. at 650; Patterson v. Hudson Area Schs., 551 F.3d 438, 444–45 (6th Cir. 2009).

        An institution is deliberately indifferent “only where [its] response to the harassment or

 lack thereof is clearly unreasonable in light of the known circumstances.” Davis, 526 U.S. at 648.




                                                  11
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 12 of 15                         PageID 538



 Title IX does not require that an institution “remedy” peer harassment, but simply that it “respond

 to known peer harassment in a manner that is not clearly unreasonable.” Id. at 648–49.

         The Supreme Court also made clear in Davis that Title IX liability is limited to

 circumstances where the school “exercises substantial control over both the harasser and the

 context in which the known harassment occurs.” Id. at 645. In other words, “[a] recipient cannot

 be directly liable for its indifference where it lacks the authority to take remedial action.” Id. at

 644. Further, “the deliberate indifference must, at a minimum ‘cause [the plaintiff] to undergo’

 harassment or ‘make [her] liable or vulnerable’ to it.” Id. at 644–45 (citations omitted).

         A hostile environment claim under Title IX “is analogous to a Title VII hostile environment

 claim.” Doe v. Miami University, 882 F.3d 579, 590 (6th Cir. 2018) (citing Doe v. Claiborne Cty.,

 103 F.3d 495, 515 (6th Cir. 1996)). Under a hostile environment theory of liability, the plaintiff

 must allege that her education experience was “permeated with discriminatory intimidation,

 ridicule, and insult that is sufficiently severe or pervasive [so as] to alter the conditions of the

 victim’s” educational environment. Id. (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21

 (1993)) (alteration in original).

         As to the allegations at issue, Defendant argues that it has no liability whatsoever for sexual

 assaults that occur off campus. Defendant’s motion does not address Plaintiff’s allegations

 concerning events occurring on campus subsequent to the alleged assaults, and Defendant attempts

 to disclaim all responsibility by drawing a bright-line:

         This threshold motion to dismiss . . . focuses exclusively on the off-campus
         location and context of the two alleged sexual assaults. The University does not
         have a legal duty under Title IX to address off-campus assaults in private settings
         involving its students. For liability to attach, the alleged off-campus assault must
         occur within an “education program or activity” operated by the University. Under
         Title IX and applicable case law, Plaintiff cannot demonstrate that the University
         had substantial control over the context of the alleged off-campus sexual assaults
         of Plaintiff that occurred at a private residence and private apartment complex

                                                   12
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 13 of 15                        PageID 539



        respectively and did not involve an education program or activity operated by the
        University. As a result, the Court should dismiss Plaintiff’s claims or, in the
        alternative, grant summary judgment in the University’s favor.

 (ECF No. 46 at PageID 389 (emphasis in original).)

        However, Plaintiff contends that she has not sued for the off-campus assaults but for

 Defendant’s deliberate indifference and the hostile environment on campus after the assaults:

        This defense is wide of the mark in that Plaintiff has not sued Defendant for her
        rapes. She has sued Defendant for its deliberate indifference to her harassment and
        liability to harassment following those rapes, and for fostering a hostile
        environment on campus that resulted from both the rapes themselves and her
        reports of the rapes to the police and the University.

 (ECF No. 60 at PageID 461.)

        This Court has reviewed the authorities cited by Defendant and finds no controlling

 authority for the blanket application of the bright-line rule for which it advocates. 4

        The Court recognizes that there have been several cases in the Eighth Circuit, Roe v. St.

 Louis University, 746 F.3d 874 (8th Cir. 2014), and Ostrander v. Duggan, 341 F.3d 745 (8th Cir.

 2003), involving off-campus sexual assaults where the court found the institutional defendants did

 not have liability under Title IX. However, a close reading of each of these cases reveals that the

 off-campus aspect of the assaults was not the deciding factor. Instead, in Roe the court determined

 that the school had not been deliberately indifferent. Roe, 746 F.3d at 884–87. In Ostrander, the

 court determined that (1) the school lacked actual knowledge of the complaints of sexual assault

 brought by female students against the fraternity members, and (2) that the school’s response to

 the plaintiff’s allegations was not deliberately indifferent. Ostrander, 341 F.3d at 750–51.



        4
           Department of Education Guidance provides that “[s]chools are responsible for redressing
 a hostile environment that occurs on campus even if it relates to off-campus activities.” Office for
 Civil Rights, United States Department of Education, Q&A on Campus Sexual Misconduct
 (September 2017).

                                                   13
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 14 of 15                          PageID 540



        Defendant also cites Samuelson v. Oregon State University, decided by the District Court

 of Oregon. 162 F. Supp. 3d 1123 (D. Or. 2016). Samuelson, however, is distinguishable because

 the alleged sexual assault was not committed by an Oregon State University student, and it is not

 clear whether there were allegations of continuing on-campus ramifications or harassment as there

 are here. Id. at 1125–27.

        Further, this Court notes that in Rost ex rel. K.C. v. Steamboat Springs RE-2 School

 District, a case dealing with off-campus harassment, the Tenth Circuit Court of Appeals went out

 of its way to note that it was not suggesting that “harassment occurring off school grounds cannot

 as a matter of law create liability under Title IX.” 511 F.3d 1114, 1122 n.1 (10th Cir. 2008).

        Additionally, Kansas State University has on several occasions advocated for the same

 position that Defendant would have this Court adopt regarding off-campus assaults. In Weckhorst

 v. Kansas State University, the District of Kansas Court specifically declined to adopt such a

 position stating, “such a bright-line rule is foreclosed by Rost.” 241 F. Supp. 3d 1154, 1168 (D.

 Kan. 2017); see also Farmer v. Kansas State Univ., Case No. 16-cv-2256, 2017 WL 978116 (D.

 Kan. Mar. 13, 2017).

        Applying the principles from Gebser and Davis to Plaintiff’s allegations, the Court

 concludes that she has sufficiently pleaded a cause of action under Title IX as to both theories—

 deliberate indifference and hostile environment.         Specifically, Plaintiff’s Second Amended

 Complaint provides detailed factual allegations of harassment occurring in contexts that Defendant

 appears to control, even though the alleged sexual assaults did not ultimately occur in a context

 within Defendant’s control. Although the off-campus context has never been directly addressed

 as a threshold issue in this Circuit, allowing Plaintiff to move forward at this stage of the litigation

 is consistent with the holdings of other district courts addressing cases involving allegations of off-



                                                   14
Case 2:18-cv-02032-MSN-cgc Document 68 Filed 11/27/19 Page 15 of 15                   PageID 541



 campus assaults. See Doe v. University of Tennessee, 186 F. Supp. 3d 788 (M.D. Tenn. 2016);

 Butters v. James Madison University, 145 F. Supp. 3d 610 (W.D. Va. 2015).

                                        CONCLUSION

        For the reasons set forth above, this Court finds that Plaintiff’s Second Amended

 Complaint states a plausible claim for relief. Accordingly, Defendant’s Motion to Dismiss or, in

 the Alternative, Motion for Summary Judgment is DENIED.

        IT IS SO ORDERED, this 27th day of November, 2019.



                                                    s/ Mark S. Norris
                                                    MARK S. NORRIS
                                                    UNITED STATES DISTRICT JUDGE




                                               15
